Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 3.1 Bylaws (Excerpt) Section 2.09 Quorum and Manner of Acting . At all meetings of shareholders, one-third of all shares entitled to vote at the meeting shall constitute a quorum. If a quorum is present, the affirmative vote of a majority of the shares represented at the meeting and entitled to vote on the subject matter shall be the act of the shareholders, unless the vote of a greater proportion or number or voting by classes is otherwise required by the laws of Colorado, the articles of incorporation or these bylaws. In the absence of a quorum, a majority of the shares so represented may adjourn the meeting from time to time for a period not to exceed sixty days at any one adjournment. At any such adjourned meeting, at which a quorum shall be present or represented, any business may be transacted which might have been transacted at the original meeting.
